-Judgment, Supreme Court, Bronx County, rendered on April 28, 1972, convicting defendant, upon his plea of guilty, of the crime of grand larceny in the third degree and sentencing him to a one-year term of imprisonment, unanimously modified, as a matter of discretion in the interest of justice, by reducing the sentence to the period served; and, as so modified, affirmed. Defendant is 34 years of age, married and-the father of two children. His difficulties with the law arose out of his involvment with drugs. It appears that defendant, who is now gainfully employed, has completely discontinued the use of drugs and is firmly on the path to rehabilitation. Accordingly, under the circumstances here disclosed, we conclude that this is a proper case for us to exercise our discretion and that no useful purpose would be served by requiring defendant to complete the sentence imposed. Concur — McGivern, J. P., Murphy, Steuer, Tilzer and Capozzoli, JJ.